FILED
                             NOT FOR PUBLICATION                            NOV 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID HOSKINS,                                   No. 10-36003

               Plaintiff - Appellant,            D.C. No. 4:09-cv-00002-EJL

  v.
                                                 MEMORANDUM *
PETERSON, Captain,

               Defendant - Appellee.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                                                          **
                          Submitted November 21, 2011

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       David Hoskins appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical

needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ramirez v. City of Buena Park, 560 F.3d 1012, 1019 (9th Cir. 2009), and we

affirm.

      The district court properly granted summary judgment because Hoskins

failed to raise a genuine dispute of material fact as to whether Peterson or any of

the jail staff were deliberately indifferent to Hoskins’s mental health, chronic back

and leg pain, hypoglycemia, or the delivery of his prescribed medications. See

Jones v. Johnson, 781 F.2d 769, 771 (9th Cir. 1986) (pretrial detainee’s claim for

inadequate medical treatment is evaluated against the standard of care guaranteed

by the Eighth Amendment, and jail personnel violate the Eighth Amendment “if

they are deliberately indifferent to the [detainee’s] serious medical needs”).

      Peterson’s request for attorney’s fees is denied without prejudice to her

making a proper motion for attorney’s fees consistent with 9th Cir. R. 39-1.6.

      AFFIRMED.




                                           2                                     10-36003